PER CURIAM
Defendant was convicted of possession of a controlled substance. ORS 475.992. He appeals the trial court’s denial of his motion to suppress evidence seized during a search of his car. His sole argument is that the search was unlawful because the officer exceeded the permissible scope of the traffic stop by asking for consent to search. The trial court found that before the officer asked defendant for consent to search the car he turned off the patrol car’s overhead lights, issued defendant a warning, returned his license and registration, and told him that he was free to leave. On the basis of those findings, which are supported by the record, the trial court properly concluded that the traffic stop had ended before the officer asked defendant for consent to search his car. Accordingly, the officer’s request for consent to search was permissible. State v. Bonham, 120 Or App 371, 852 P2d 905, rev den 317 Or 584 (1993). Defendant does not argue that his consent was involuntary, and his remaining arguments under this assignment of error do not require discussion. We conclude that the trial court did not err in denying defendant’s motion to suppress.
Affirmed.